DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Dennis Wang (Reg. No. 60,946) on 3rd May 2021.
This application has been amended as follows:
IN THE CLAIMS
Cancel claim(s) 1 – 16.
Replace the following claims listed as follows.

CLAIM 17:
A for verifying chaining data on a blockchain performed by a security protocol device, the verification method comprising: 
storing a plurality of binary trees in a database in an off-chain manner, wherein each of the binary trees comprises a root and a plurality of leaf nodes, and each of the leaf nodes stores a root hash associated with each of the plurality of binary trees and wherein a set of root hashes of the plurality of binary trees is stored in the datatbase; 
receiving, by the security protocol device, a read request from a terminal device; 
reading, in response to the read request, the set of root hashes stored in the database and a specific root hash from a blockchain device; 
performing a hashing [[and]] with a sequential chaining operation on (i) each of the set of root hashes read from the  to determine a calculated root hash; and 
comparing by the security protocol device the specific root hash stored at the blockchain device with the calculated root hash from the performed hashing and chaining operation to verify the correctness of the set of root hashes stored in the database.  

CLAIM 23:
A security protocol device for verifying chaining data on a blockchain comprising: 
a memory; and 
a hardware processor configured to the memory, the hardware processor being configured to: 
store a plurality of binary trees in a database in an off-chain manner, wherein each of the binary trees comprises a root and a plurality of leaf nodes, and each of the leaf nodes stores a root hash associated with each of the plurality of binary trees and wherein a set of root hashes of the plurality of binary trees is stored in the datatbase; 
receive, by the security protocol device, a read request from a terminal device; 
read, in response to the read request, the set of root hashes stored in the database and a specific root hash from a blockchain device; 
performing a hashing [[and]] with a sequential chaining operation on (i) each of the set of root hashes read from the  to determine a calculated root hash; and  3Application No. 16/655,594 Attorney Docket No. US79217 
compare by the security protocol device the specific root hash stored at the blockchain device with the calculated root hash from the performed hashing and chaining operation to verify the correctness of the set of root hashes stored in the database.  


CLAIM 29:
A method for verifying chaining data on a blockchain performed by a blockchain device, the method comprising: 
receiving, by the blockchain device, a plurality of root hashes corresponding to a plurality of binary trees from a security protocol device, wherein the plurality of binary trees are stored in a database in an off-chain manner; 
generating a chain data string according to the plurality of root hashes, wherein the chain data string comprises a plurality of data sets chained in a series manner, each of the plurality of data sets comprises a respective one of the plurality of root hashes and a corresponding chain hash, the chain hash of a first one of the plurality of data sets is generated by hashing an initial chain hash, and the chain hash of each data set after the first data set is generated by hashing a previous one of the plurality of data sets; and 
transmitting a specific root hash to the security protocol device, wherein the specific root hash is provided to the security protocol device for verifying the correctness of [[a]] the plurality of binary trees stored in [[a]] the database 
wherein the specific root hash is the root hash of a last one of the plurality of data sets in a data section of the chain data string, and the data section corresponds to a data reading range indicated by a read request, from a terminal device, provided to the security protocol device.  

CLAIM 34:
A blockchain device for chaining data on a blockchain comprising: 
a memory; and 
a hardware processor configured to the memory, the hardware processor being configured to:
receive, by the blockchain device, a plurality of root hashes corresponding to a plurality of binary trees from a security protocol device, wherein the plurality of binary trees are stored in a database in an off-chain manner; 
generate a chain data string according to the plurality of root hashes, wherein the chain data string comprises a plurality of data sets chained in a series manner, each of the plurality of data sets comprises a respective one of the plurality of root hashes and a corresponding chain hash, and the chain hash of a first one of the data sets is generated by hashing an initial chain hash, the chain hash of each data set after the first data set is generated by hashing a previous one of plurality of the data sets; 
transmit a specific root hash to the security protocol device, wherein the specific root hash is provided to the security protocol device for verifying the correctness of [[a]] the plurality of binary trees stored in [[a]] the database 
wherein the specific root hash is the root hash of a last one of the data sets in a data section of the chain data string, and the data section corresponds to a data reading range indicated by a read request, from a terminal device, provided to the security protocol device.  



Allow Subject Matter

Claims 17 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 17, 23, 29 & 34 (& associated dependent claims).
The present invention is directed to a method for verifying chaining data on a blockchain performed by a security protocol device. In view of the closest prior arts such as U.S. PG-PUB: 2012/0143830 (by Cormode) and U.S. PG-PUB: 2108/0101701 (by Barinov), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as 
storing a plurality of binary trees in a database in an off-chain manner, wherein each of the binary trees comprises a root and a plurality of leaf nodes, and each of the leaf nodes stores a root hash associated with each of the plurality of binary trees and wherein a set of root hashes of the plurality of binary trees is stored in the datatbase; receiving, by the security protocol device, a read request from a terminal device; reading, in response to the read request, the set of root hashes stored in the database and a specific root hash from a blockchain device; performing a hashing with a sequential chaining operation on (i) each of the set of root hashes read from the database and (ii) a corresponding chain hash of a set of respective chain hashes to determine a calculated root hash; and comparing by the security protocol device the specific root hash stored at the blockchain device with the calculated root hash from the performed hashing and chaining operation to verify the correctness of the set of root hashes stored in the database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2286 - 2021)